DETAILED ACTION
In response to communications filed 12/03/2021.
Claims 2 and 16 are canceled.
Claims 21 and 22 are added.
Claims 1, 3-15 and 17-22 are pending for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3-15 and 17-22 are rejected under 35 U.S.C. 103 as being unpatentable over Dinan (US 2017/0094612 A1) in view of Nory et al. (US 2018/0077719 A1) hereinafter “Dinan” and “Nory” respectively.

Regarding Claim 1, Dinan teaches A method for reporting a power headroom report (PHR) (Dinan: paragraphs 0232-0235 & Fig. 14, transmit power headroom (PH) report), the method comprising:
determining, by a user equipment (UE), a type of the PHR (Dinan: paragraphs 0232-0234 & Fig. 14, determine Type 2 PH field based on parameters indicating PCell and PUCCH SCell configuration), based on a type of physical uplink control channel (PUCCH) to be transmitted (Dinan: paragraph 0233 & Fig. 14, PUCCH groups comprising primary cell or PUCCH Scell);
determining, by the UE, a corresponding power headroom based on the determined type of the PHR (Dinan: paragraph 0234 & Fig. 14, calculate a Type 2 power headroom level employing a PUCCH calculated power and/or a PUSCH calculated power); and
transmitting, by the UE, the PHR including the determined power headroom (Dinan: paragraph 0235 & Fig. 14, transmit PH report comprising the first Type 2 PH field for the PCell and/or second Type 2 PH field for the PUCCH SCell) to a base station (Dinan: paragraph 0096 & Fig. 4, i.e. base station).
Dinan fails to explicitly teach classifying the type of PUCCH into a first type and second type to determine a corresponding power headroom as in the remaining limitation(s).  However, Nory from an analogous art teaches determining a first type of PHR and a second type of PHR based on PUCCH resources (Nory: paragraphs 0032, 0073, 0108-0109) and further teaches 
wherein the type of PUCCH is classified into a first type of PUCCH (Nory: paragraph 0032, first PUCCH resource) and a second type of PUCCH (Nory: paragraph 0032, second PUCCH resource), and
wherein the first type of PUCCH (Nory: paragraph 0032, said first PUCCH resource) includes first orthogonal frequency division multiplexing (OFDM) symbols which are more than a preset value (Nory: paragraph 0032, first PUCCH resource can span a first number of symbols (e.g. 14 symbols)), and the second type of PUCCH (Nory: paragraph 0032, said second PUCCH resource) includes second OFDM symbols which are less than or equal to the preset value (Nory: paragraph 0032, second PUCCH resource can span a second number of symbols that is smaller than the first number (e.g. 7 symbols)).   
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Dinan to include classifying the PUCCH into a first and second type as taught by Nory for the base station to be aware of the usage of power for transmitting PUCCH from the UE based on the corresponding power headroom that is reported.  

Regarding Claim 3, Dinan-Nory teaches the respective claim(s) as presented above and further teaches wherein the type of the PHR comprises at least one of the following:
a PHR type 1, a PHR type 2, a PHR type 1 for the second type of PUCCH or a PHR type 2 for the second type of PUCCH (Dinan: paragraph 0235, PH report comprising a first Type 2 PH field for the primary cell and a second Type 2 PH field for the PUCCH SCell).

Regarding Claim 4, Dinan-Nory teaches the respective claim(s) as presented above and further teaches if a physical uplink shared channel (PUSCH) and the first type of PUCCH are configured to be transmitted simultaneously in any timeslot (Dinan: paragraph 0169, When simultaneousPUCCH-PUSCH is configured), determining that the type of the PHR includes the PHR type 1 and the PHR type 2 ; and
if the PUSCH and the second type of PUCCH are configured to be transmitted simultaneously in any timeslot (Dinan: paragraph 0169, When simultaneousPUCCH-PUSCH is configured for PUCCH cell), determining that the type of the PHR includes the PHR type 1 and the PHR type 2 (Dinan: paragraph 0129, Type 1 and Type 2 PH fields for PCell and PSCell are included in the PHR report).

Regarding Claim 5, Dinan-Nory teaches the respective claim(s) as presented above and further teaches 
wherein, when the type of PUCCH to be transmitted is the first type of PUCCH (Nory: paragraph 0032, said first PUCCH resource), and the first type of PUCCH to be transmitted and a physical uplink shared channel (PUSCH) to be transmitted are transmitted by using frequency division multiplexing (Dinan: paragraph 0090 & Fig. 2, frequency division multiplexing), the type of PHR is determined as:
the PHR type 1 in case that the UE is not configured that the PUSCH and the first type of PUCCH are to be transmitted simultaneously in a timeslot (Dinan: paragraphs 0222-0223, if the UE transmits PUSCH without PUCCH), or the PHR type 1 and the PHR type 2 in case that the UE is configured that the PUSCH and the first type of PUCCH are to be transmitted simultaneously in the timeslot (Dinan: paragraphs 0222-0225, determine Type 1 report if the UE transmits PUSCH without .  Examiner recites same reasoning to combine classifying PUCCH into a first and/or second type as taught in Nory with Dinan as presented in rejected claim 1 above.

Regarding Claim 6, Dinan-Nory teaches the respective claim(s) as presented above and further teaches wherein determining the corresponding power headroom based on the type of the PHR when the type of the PHR is determined as the PHR type 1 (Dinan: paragraphs 0223-0224, type 1 PH calculation) comprises:
determining an actual transmission power of PUSCH in the any timeslot based on a the PUSCH being transmitted in any timeslot (Dinan: paragraphs 0223-0224, computing UE transmit power);
determining a maximum transmission power of PUSCH in the any timeslot based on the PUSCH and the PUCCH being transmitted in any timeslot (Dinan: paragraphs 0223-0224, determine maximum transmit power (i.e. PMAX)); and
determining the corresponding power headroom based on the determined type of the PHR being the PHR type 1, and in combination with the actual transmission power of PUSCH in the any timeslot and the maximum transmission power of the PUSCH in the any timeslot (Dinan: paragraphs 0222-0230, calculate type 1 or type 2 report based on signal power and maximum transmit power).

Regarding Claim 7, Dinan-Nory teaches the respective claim(s) as presented above and further teaches wherein determining the corresponding power headroom based on the type of the PHR when the type of the PHR is determined as PHR type 2 (Dinan: paragraphs 0229-0231, type 2 PH calculation) comprises:
determining the maximum transmission power or the maximum transmission power of PUSCH in any timeslot based on the PUSCH and the second type of PUCCH being transmitted in any timeslot (Dinan: paragraph 0230, determine maximum transmit power (i.e. PMAX)); and
determining the corresponding power headroom based on the type of the PHR is determined as the PHR type 2 and in combination with the actual transmission power of PUSCH in any timeslot, the actual transmission power corresponding to the first type of PUCCH or the second type of PUCCH in any timeslot, the maximum transmission power or the maximum transmission power of PUSCH in the any timeslot (Dinan: paragraphs 0222-0230, calculate type 1 or type 2 report based on signal power and maximum transmit power).

Regarding Claim 8, Dinan teaches the respective claim(s) as presented above and further teaches when the PUSCH and the first type of PUCCH are to be transmitted in any timeslot at a same time, or when only the PUSCH is to be transmitted in any timeslot, or when only the first type of PUCCH is to be transmitted in any timeslot (Dinan: paragraphs 0222-0230, determine type 1 or type 2 report based on if the UE transmits PUSCH with or without PUCCH), determining the maximum transmission power in the any timeslot (Dinan: paragraph 0230, determine maximum transmit power).  

Regarding Claim 9, Dinan-Nory teaches the respective claim(s) as presented above and further teaches when the PUSCH and the second type of PUCCH are to be transmitted simultaneously in any timeslot, or when only the PUSCH is to be transmitted in any timeslot, or when only the second type of PUCCH is to be transmitted in any timeslot (Dinan: paragraphs 0222-0230, determine type 1 or type 2 report based on if the UE transmits PUSCH with or without PUCCH), determining the maximum transmission power in the any timeslot (Dinan: paragraph 0230, determine maximum transmit power).  

Regarding Claim 10, Dinan-Nory teaches the respective claim(s) as presented above and further teaches modifying a maximum transmission power in any timeslot as the maximum transmission power without corresponding limiting power in the any timeslot based on the type of PUCCH to be transmitted and a corresponding limiting power condition of preset reserved power thereof, with respect to the first type of PUCCH to be transmitted (Dinan: paragraph 0223, determine maximum transmit power based on signal power); and
determining the power headroom of PHR type 1 for the first type of PUCCH to be transmitted and the power headroom of PHR type 2 based on the actual transmission power of PUSCH in the any timeslot and the maximum transmission power without corresponding limiting power in the any timeslot (Dinan: paragraphs 0222-0230, calculate type 1 or type 2 report based on signal power maximum transmit power).

Regarding Claim 11, Dinan-Nory teaches the respective claim(s) as presented above and further teaches modifying a maximum transmission power in any timeslot as a maximum value between the maximum transmission power without corresponding limiting power in the any timeslot and a preset reserved power in the any timeslot based on the type of PUCCH to be transmitted and corresponding limiting power condition thereof, with respect to the second type of PUCCH to be transmitted (Dinan: paragraph 0230, determine maximum transmit power based on signal power); and
determining a power headroom of PHR type 1 for the second type of PUCCH to be transmitted and a power headroom of PHR type 2 based on the actual transmission power of a Physical Uplink Shared Channel (PUSCH) in the any timeslot, the actual transmission power of corresponding type PUCCH in the any timeslot and the maximum value between the maximum transmission power without corresponding limiting power and the preset reserved power in the any timeslot (Dinan: paragraphs 0222-0230, calculate type 1 or type 2 report based on signal power maximum transmit power).

Regarding Claim 12, Dinan-Nory teaches the respective claim(s) as presented above and further teaches when the corresponding limiting power condition is that, when the power is limited, the power of the first type of PUCCH to be transmitted has a priority, and meanwhile reserved power of the second type of PUCCH to be transmitted is not set, modifying the maximum transmission power in the any timeslot as a difference value between the maximum transmission power in the any timeslot and the power of the first type of PUCCH to be transmitted having a priority (Dinan: paragraph 0223, calculate PH report based on bandwidth and transmit power of signal).

Regarding Claim 13, Dinan-Nory teaches the respective claim(s) as presented above and further teaches determining a maximum transmission power of the second type of PUCCH in the any timeslot based on only the second type of PUCCH being transmitted in any timeslot (Dinan: paragraphs 0223-0224, determine maximum transmit power (i.e. PMAX));
determining the actual transmission power of the second type of PUCCH in the any timeslot based on only the second type of PUCCH being transmitted in any timeslot (Dinan: paragraph 0230, signal transmit power); and
determining the power headroom of the PHR type 1 for the second type of PUCCH based on the determined type of PHR is the PHR type 1 for the second type of PUCCH, and in combination with the maximum transmission power of the second type of PUCCH in the any timeslot and the actual transmission power of the second type of PUCCH in the any timeslot (Dinan: paragraphs 0222-0230, calculate type 1 or type 2 report based on signal power and maximum transmit power).

Regarding Claim 14, Dinan-Nory teaches the respective claim(s) as presented above and further teaches determining a maximum transmission power of the second type of PUCCH in the any timeslot in the first type of PUCCH and the second type of PUCCH to be transmitted (Dinan: paragraphs 0223-0224, determine maximum transmit power (i.e. PMAX));
determining a maximum value of the maximum transmission power of the second type of PUCCH without the corresponding limiting power in the any timeslot based on the maximum transmission power of the second type of PUCCH in the any timeslot, the type of PUCCH to be transmitted and the corresponding limiting power condition thereof;
determining an actual transmission power of the second type of PUCCH in the any timeslot based on the second type of PUCCH being transmitted (Dinan: paragraph 0230, signal transmit power); and
determining the power headroom of the PHR type 2 for the second type of PUCCH based on the determined type of PHR being the PHR type 2 for the second PUCCH, and in combination with the maximum value of the maximum transmission power of the second type of PUCCH without the corresponding limiting power in the any timeslot and the actual transmission power of the second type of PUCCH in the any timeslot (Dinan: paragraphs 0222-0230, calculate type 1 or type 2 report based on signal power and maximum transmit power).

Regarding Claim 15, Dinan teaches A device in a user equipment (UE) (Dinan: paragraph 0232 & Fig. 4, wireless device) for reporting a power headroom report (PHR) (Dinan: paragraph 0235 & Fig. 14, transmit power headroom (PH) report, the device comprising:
a processor (Dinan: paragraph 0232, processor) configured to:
determine a type of the PHR  (Dinan: paragraph 0232-0234 & Fig. 14, determine Type 2 PH field based on parameters indicating PCell and PUCCH SCell , based on a type of physical uplink control channel (PUCCH) to be transmitted (Dinan: paragraph 0233 & Fig. 14, PUCCH groups comprising primary cell or PUCCH Scell);
determine a corresponding power headroom based on the determined type of the PHR (Dinan: paragraph 0234 & Fig. 14, calculate a Type 2 power headroom level employing a PUCCH calculated power and/or a PUSCH calculated power), and 
transmit the PHR including the determined power headroom (Dinan: paragraph 0235 & Fig. 14, transmit PH report comprising the first Type 2 PH field for the PCell and/or second Type 2 PH field for the PUCCH SCell) to a base station (Dinan: paragraph 0096 & Fig. 4, i.e. base station).
Dinan fails to explicitly teach classifying the type of PUCCH into a first type and second type to determine a corresponding power headroom as in the remaining limitation(s).  However, Nory from an analogous art teaches determining a first type of PHR and a second type of PHR based on PUCCH resources (Nory: paragraphs 0032, 0073, 0108-0109) and further teaches 
wherein the type of PUCCH is classified into a first type of PUCCH (Nory: paragraph 0032, first PUCCH resource) and a second type of PUCCH (Nory: paragraph 0032, second PUCCH resource), and
wherein the first type of PUCCH (Nory: paragraph 0032, said first PUCCH resource) includes first orthogonal frequency division multiplexing (OFDM) symbols which are more than a preset value (Nory: paragraph 0032, first PUCCH resource can span a first number of symbols (e.g. 14 symbols)), and the second type of PUCCH (Nory: paragraph 0032, said second PUCCH resource) includes second OFDM symbols which are less than or equal to the preset value (Nory: paragraph 0032, second PUCCH resource can span a second number of symbols that is smaller than the first number (e.g. 7 symbols)).   
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Dinan to include classifying the PUCCH into a first and second type as taught by Nory for the base station to be aware of the usage of power for transmitting PUCCH from the UE based on the corresponding power headroom that is reported.  

Regarding Claim 17, Dinan-Nory teaches the respective claim(s) as presented above and further teaches wherein the type of the PHR comprises at least one of the following: a PHR type 1, a PHR type 2, a PHR type 1 for the second type of PUCCH or a PHR type 2 for the second type of PUCCH (Dinan: paragraph 0235, PH report comprising a first Type 2 PH field for the primary cell and a second Type 2 PH field for the PUCCH SCell).

Regarding Claim 18, Dinan-Nory teaches the respective claim(s) as presented above and further teaches if a physical uplink shared channel (PUSCH) and the first type of PUCCH are configured to be transmitted simultaneously in any timeslot (Dinan: paragraph 0169, When simultaneousPUCCH-PUSCH is configured), determine that the type of the PHR includes the PHR type 1 and the PHR type 2 (Dinan: paragraph 0129, Type 1 and Type 2 PH fields for PCell and PSCell are included in the PHR report); and
if the PUSCH and the second type of PUCCH are configured to be transmitted simultaneously in any timeslot (Dinan: paragraph 0169, When simultaneousPUCCH-PUSCH is configured for PUCCH cell), determine that the type of the PHR includes the PHR type 1 and the PHR type 2 (Dinan: paragraph 0129, Type 1 and Type 2 PH fields for PCell and PSCell are included in the PHR report).

Regarding Claim 19, Dinan-Nory teaches the respective claim(s) as presented above and further teaches wherein, when the type of PUCCH to be transmitted is the first type of PUCCH (Nory: paragraph 0032, said first PUCCH resource), and the first type of PUCCH to be transmitted and a physical uplink shared channel (PUSCH) to be transmitted are transmitted by using frequency division multiplexing (Dinan: paragraph 0090 & Fig. 2, frequency division multiplexing), the type of PHR is determined as:
the PHR type 1 in case that the UE is not configured that the PUSCH and the first type of PUCCH are to be transmitted simultaneously in a timeslot (Dinan: paragraphs 0222-0223, if the UE transmits PUSCH without PUCCH), or the PHR type 1 and the PHR type 2 in case that the UE is configured that the PUSCH and the first type of PUCCH are to be transmitted simultaneously in the timeslot (Dinan: paragraphs 0222-0225, determine Type 1 report if the UE transmits PUSCH without PUCCH).  Examiner recites same reasoning to combine classifying PUCCH into a first and/or second type as taught in Nory with Dinan as presented in rejected claim 15 above.

Regarding Claim 20, Dinan-Nory teaches the respective claim(s) as presented above and further teaches determine an actual transmission power of PUSCH in the any timeslot based the PUSCH being transmitted in any timeslot (Dinan: paragraphs 0223-0224, computing UE transmit power);
determine a maximum transmission power of PUSCH in the any timeslot based on the PUSCH and the PUCCH being transmitted in any timeslot (Dinan: paragraphs 0223-0224, determine maximum transmit power (i.e. PMAX)); and
determine the corresponding power headroom based on the determined type of the PHR being the PHR type 1, and in combination with the actual transmission power of PUSCH in the any timeslot and the maximum transmission power of the PUSCH in the any timeslot (Dinan: paragraphs 0222-0230, calculate type 1 or type 2 report based on signal power and maximum transmit power).

Regarding Claim 21, Dinan-Nory teaches the respective claim(s) as presented above and further teaches 
 wherein the PHR type 1 (Dinan: paragraphs 0223-0224, type 1 PH calculation) is determined based on an actual transmission power of the PUSCH in the timeslot (Dinan: paragraphs 0223-0224, computing UE transmit power) and the maximum transmission power of the PUSCH in the timeslot (Dinan: paragraphs 0223-0224, determine maximum transmit power (i.e. PMAX)), and
wherein the PHR type 2 (Dinan: paragraphs 0229-0231, type 2 PH calculation) is determined based on the actual transmission power of the PUSCH in the timeslot, an actual transmission power of the first type of PUCCH (Dinan: , and the maximum transmission power of the first type of PUCCH and the PUSCH in the timeslot or the maximum transmission power of the PUSCH in the timeslot (Dinan: paragraph 0230, determine maximum transmit power (i.e. PMAX)).
Examiner recites same reasoning to combine classifying PUCCH into a first and/or second type as taught in Nory with Dinan as presented in rejected claim 1 above.

Regarding Claim 22, Dinan-Nory teaches the respective claim(s) as presented above and further teaches 
wherein the PHR type 1 (Dinan: paragraphs 0223-0224, type 1 PH calculation) is determined based on an actual transmission power of the PUSCH in the timeslot (Dinan: paragraphs 0223-0224, computing UE transmit power) and the maximum transmission power of the PUSCH in the timeslot (Dinan: paragraphs 0223-0224, determine maximum transmit power (i.e. PMAX)), and
wherein the PHR type 2 (Dinan: paragraphs 0229-0231, type 2 PH calculation) is determined based on the actual transmission power of the PUSCH in the timeslot, an actual transmission power of the first type of PUCCH (Dinan: paragraphs 0229-0231, computing UE transmit power), and the maximum transmission power of the first type of PUCCH and the PUSCH in the timeslot or the maximum transmission power of the PUSCH in the timeslot (Dinan: paragraph 0230, determine maximum transmit power (i.e. PMAX)).  
.

Response to Amendment
	In light of Applicant's amendments, previous rejection(s) under 35 USC § 112 has been withdrawn.

Response to Arguments
Applicant’s arguments with respect to amended independent claims 1 and 15 have been considered but are moot in view of the new ground(s) of rejection.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ASAD NAWAZ can be reached on (571) 272-3988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NAJEEB ANSARI/Examiner, Art Unit 2468                                                                                                                                                                                                        
/ASAD M NAWAZ/Supervisory Patent Examiner, Art Unit 2468